
	

114 HR 5117 IH: Developing Innovation and Growing the Internet of Things Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5117
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Paulsen (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure appropriate policies, planning, interagency coordination, and spectrum availability to
			 support the Internet of Things.
	
	
 1.Short titleThis Act may be cited as the Developing Innovation and Growing the Internet of Things Act or DIGIT Act. 2.Findings; sense of Congress (a)FindingsCongress finds that—
 (1)the Internet of Things refers to the growing number of connected and interconnected devices; (2)estimates indicate that more than 50,000,000,000 devices will be connected to the Internet by the year 2020;
 (3)the Internet of Things has the potential to generate trillions of dollars in new economic activity around the world;
 (4)businesses across the country can develop new services and products, improve operations, simplify logistics, cut costs, and pass savings on to consumers by utilizing the Internet of Things and related innovations;
 (5)the United States leads the world in the development of technologies that support the Internet, and the United States technology sector is well-positioned to lead in the development of technologies for the Internet of Things;
 (6)the United States Government can implement this technology to better deliver services to the public; and
 (7)the United States Senate unanimously passed Senate Resolution 110, 114th Congress, agreed to March 24, 2015, calling for a national strategy for the development of the Internet of Things.
 (b)Sense of CongressIt is the sense of Congress that policies governing the Internet of Things should maximize the potential and development of the Internet of Things to benefit all stakeholders, including businesses, governments, and consumers.
 3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Energy and Commerce of the House of Representatives.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)SecretaryThe term Secretary means the Secretary of Commerce.
 (4)Steering committeeThe term steering committee means the steering committee established under section 4(e)(1). (5)Working groupThe term working group means the working group convened under section 4(a).
			4.Federal working group
 (a)In generalThe Secretary shall convene a working group of Federal stakeholders for the purpose of providing recommendations and a report to Congress related to the aspects of the Internet of Things described in subsection (b).
 (b)DutiesThe working group shall— (1)identify any Federal regulations, statutes, grant practices, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting or could inhibit the development of the Internet of Things;
 (2)consider policies or programs that encourage and improve coordination among Federal agencies with jurisdiction over the Internet of Things;
 (3)consider any findings or recommendations made by the steering committee and, where appropriate, act to implement those recommendations; and
 (4)examine— (A)how Federal agencies can benefit from utilizing the Internet of Things;
 (B)the current use of Internet of Things technology by Federal agencies; and (C)the preparedness and ability of Federal agencies to adopt Internet of Things technology in the future.
 (c)Agency representativesIn convening the working group under subsection (a), the Secretary shall have discretion to appoint representatives and shall specifically consider seeking representation from—
 (1)the Department of Commerce, including— (A)the National Telecommunications and Information Administration;
 (B)the National Institute of Standards and Technology; and (C)the National Oceanic and Atmospheric Administration;
 (2)the Department of Transportation; (3)the National Science Foundation;
 (4)the Federal Communications Commission; (5)the Federal Trade Commission; and
 (6)the Office of Science and Technology Policy. (d)Nongovernmental stakeholdersThe working group shall consult with nongovernmental stakeholders, including—
 (1)the steering committee; (2)information and communications technology manufacturers, suppliers, service providers, and vendors;
 (3)subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the agriculture and health care sectors;
 (4)small, medium, and large businesses; (5)think tanks and academia;
 (6)nonprofit organizations and consumer groups; (7)rural stakeholders; and
 (8)other stakeholders with relevant expertise, as determined by the Secretary. (e)Steering committee (1)EstablishmentThere is established within the Department of Commerce a steering committee to advise the working group.
 (2)DutiesThe steering committee shall advise the working group with regard to— (A)the identification of any Federal regulations, statutes, grant practices, programs, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting or could inhibit the development of the Internet of Things;
 (B)whether adequate spectrum is available to support the growing Internet of Things and what legal or regulatory barriers may exist to providing any spectrum needed in the future;
 (C)policies or programs that promote or are related to the privacy of individuals who use or are affected by the Internet of Things;
 (D)policies or programs that may enhance the security of the Internet of Things; (E)policies or programs that may protect users of the Internet of Things;
 (F)policies or programs that may encourage coordination among Federal agencies with jurisdiction over the Internet of Things; and
 (G)any international proceeding, international negotiation, or other international matter affecting the Internet of Things to which the United States is or should be a party.
 (3)MembershipThe Secretary shall appoint to the steering committee members representing a wide range of stakeholders outside the Federal Government with expertise relating to the Internet of Things, including—
 (A)information and communications technology manufacturers, suppliers, service providers, and vendors; (B)subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the agriculture and health care sectors;
 (C)small, medium, and large businesses; (D)think tanks and academia;
 (E)nonprofits and consumer groups; (F)rural stakeholders; and
 (G)other stakeholders with relevant expertise, as determined by the Secretary. (4)ReportNot later than 1 year after the date of enactment of this Act, the steering committee shall submit to the working group a report that includes any findings or recommendations of the steering committee.
				(5)Independent advice
 (A)In generalThe steering committee shall set its own agenda in carrying out its duties under paragraph (2). (B)SuggestionsThe working group may suggest topics or items for the steering committee to study, and the steering committee shall take such suggestions into consideration in carrying out its duties.
 (C)ReportThe steering committee shall ensure that the report submitted under paragraph (4) is the result of the independent judgment of the steering committee.
 (6)TerminationThe steering committee shall terminate on the date on which the working group submits the report under subsection (f) unless, on or before that date, the Secretary files a new charter for the steering committee in accordance with section 9(c) of the Federal Advisory Committee Act (5 U.S.C. App.).
 (f)Report to CongressNot later than 18 months after the date of enactment of this Act, the working group shall submit to the appropriate committees of Congress a report that includes—
 (1)the findings and recommendations of the working group with respect to the duties of the working group under subsection (b);
 (2)the report submitted by the steering committee under subsection (e)(4), as the report was received by the working group;
 (3)recommendations for action or reasons for inaction, as applicable, on each recommendation made by the steering committee in the report submitted under subsection (e)(4); and
 (4)an accounting of any progress made by Federal agencies to implement recommendations made by the working group or the steering committee.
				5.Assessing spectrum needs
 (a)In generalThe Commission, in consultation with the National Telecommunications and Information Administration, shall issue a notice of inquiry seeking public comment on the current and future spectrum needs of the Internet of Things.
 (b)RequirementsIn issuing the notice of inquiry under subsection (a), the Commission shall seek comments that consider and evaluate—
 (1)whether adequate spectrum is available to support the growing Internet of Things; (2)what regulatory barriers may exist to providing any needed spectrum for the Internet of Things; and
 (3)what the role of licensed and unlicensed spectrum is and will be in the growth of the Internet of Things.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the appropriate committees of Congress a report summarizing the comments submitted in response to the notice of inquiry issued under subsection (a).
			
